IN THE SUPREME COURT OF THE STATE OF NEVADA


                COREY B. JOHNSON,                                       No. 83727
                Appellant,
                vs.
                THE STATE OF NEVADA,
                                                                             FILED
                Respondent.                                                  AUG 1 1 2022
                                                                             ELIZABETH A. BROWN
                                                                          CLERK OF SIPREME COURT
                                                                                5
                                                                         BY       •
                                                                                DEPUTY CLERK

                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order denying a
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; Joseph Hardy, Jr., Judge.' Appellant Corey B. Johnson challenges
                the revocation of parole and the computation of his credits.
                            Johnson first argues that the district court violated his right to
                due process when it did not timely hold a preliminary inquiry on his parole
                revocation. He argues that he was arrested on April 16, 2020, and that a
                hearing was untimely held on May 21, 2020.           "Parole and probation
                revocations are not criminal prosecutions; the full panoply of constitutional
                protections afforded a criminal defendant does not apply." Anaya v. State,
                96 Nev. 119, 122, 606 P.2d 156, 157 (1980). Due process in such an instance
                requires that a preliminary inquiry into probable cause for revocation be
                held "as promptly as convenient after arrest while information is fresh and
                sources are available." Morrissey v. Brewer, 408 U.S. 471, 485 (1972). NRS
                213.1511 states the inquiry generally must be held "within 15 working days


                      1Having  considered the pro se brief filed by appellant, we conclude
                that a response is not necessary, NRAP 46A(c), and that oral argument is
                not warranted, NRAP 34(f)(3). This appeal therefore has been decided
                based on the pro se brief and the record. Id.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                    after the arrest." NRS 213.1511(3) (emphasis added). In the time period
                    between April 1 and June 30, 2020, however, the Governor's Emergency
                    Directive 009 (Revised) tolled the time to commence a legal action by 30
                    days where that limit is set by statute or regulation. Emergency Directive
                    009 (Revised) (April 1, 2020), § 1-2 (giving effect to the directive and
                    providing that la]ny specific time limit set by state statute or regulation
                    for the commencement of any legal action is hereby tolled from the date of
                    this Directive until 30 days from the date the state of emergency declared
                    on March 12, 2020 is terminated"); see also Emergency Directive 026 (June
                    29, 2020), § 5 (terminating Emergency Directive 009 (Revised) effective
                    June 30).
                                The violation report indicates that Johnson was arrested on
                    April 16, 2020. But for the emergency tolling, the hearing should have been
                    held by May 7, 2020. See NRS 241.015(8) (providing that lw]orking day'
                    means every day of the week except Saturday, Sunday and any day declared
                    to be a legal holiday pursuant to NRS 236.015" for purposes of Nevada's
                    Open Meeting Law); Williams v. Clark Cty. Dist. Att'y, 118 Nev. 473, 487,
                    50 P.3d 536, 545 (2002) (Rose, J., concurring in part and dissenting in part)
                    (distinguishing "working days" from all calendar days and urging that
                    c`working" must not be made surplusage). Due to Emergency Directive 009
                    (Revised), the preliminary inquiry was required to be held by Monday, June
                    8. See NRAP 26(a)(1) (stating rules for computing time where the method
                    for counting time is not specified). The summary of the hearing officer's
                    inquiry and disposition indicates that the inquiry was timely held on May
                    10, 2020. The district court neglected to count the working days or consider
                    the emergency tolling in concluding that the deadline in NRS 213.1511(3)
                    was satisfied.    Nevertheless, the district court reached the correct

SUPREME COURT
           OF
        NEVADA
                                                         2
(0)   I 947 A   •
                disposition in concluding that the preliminary inquiry was not untimely.
                See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (affirming a
                decision reaching the correct result, albeit on an incorrect basis).
                              Johnson next argues that his right to due process was violated
                when he did not receive notice of the preliminary inquiry, denying him the
                opportunity to obtain counsel or present           witnesses or supporting

                documentation. Due process protections for parole revocations require a
                parolee to be provided with notice; the evidence against him; a neutral
                arbiter; and opportunities to speak at the hearing, obtain counsel, present
                supporting documents, and confront adverse witnesses. See NRS 213.1513;
                Morrissey, 408 U.S. at 485-87. The record shows that Johnson received a
                copy of his violation report stating the alleged violation of his parole,
                specifically that he absconded, and that he received notice of the
                preliminary inquiry. The record further shows that Johnson wanted to call
                an inmate witness who could not be located and otherwise did not have
                supporting evidence or witnesses to present. The record does not show that
                Johnson was deprived of opportunities to obtain counsel or present
                supporting evidence. The district court therefore did not err in concluding
                that Johnson's right to due process was not violated in this regard.
                              Lastly, Johnson argues that the district court erroneously found
                that he absconded from parole and thus erroneously applied a statute in
                concluding that he was not eligible to receive credits for the period of
                absconding.     He argues that he had been reinstated to parole and
                accordingly could not be deemed to be an escapee, which may only apply to
                inmates. The record shows that Johnson was reinstated to parole on June
                25, 2019; was subject to supervision under NRS 213.124; absconded from
                supervision on August 22, 2019; and accordingly violated the conditions of

SUPREME COURT
         OF
      NEVADA
                                                       3
(0) I 947A
                his parole. Regardless of whether Johnson could assert his status as a
                parolee as a defense to a charge of escape, cf. NRS 212.095, being a parolee
                is a condition precedent, not a defense, to revocation of parole. And Johnson
                did not demonstrate any error in the computation of his credits. See NRS
                213.15185(1), (4) (providing that a parolee who has absconded does not
                receive credit on his or her sentence for that period of absconding). The
                district court therefore did not err in this regard.
                                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.2



                                                  C>4'°‘
                                           Parraguirre


                                                                                       Sr.J.
                Silver




                cc:      Hon. Joseph Hardy, Jr., District Judge
                         Corey B. Johnson
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         2TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                           4
10) I947A